Citation Nr: 0009478	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  99-11 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as anxiety.


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1958 to 
April 1960, and was a member of the U.S. Army Reserve from 
December 1972 to December 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the VA Honolulu 
Regional Office (RO), which denied service connection for 
anxiety and residuals of a left knee injury.  She duly 
appealed the RO determination, and in August 1999, her motion 
to advance the case on the docket was granted.  See 38 
U.S.C.A. § 7107 (West 1991 & Supp. 1999).

By September 1999 decision, the Board denied service 
connection for residuals of a left knee injury (as not well 
grounded) and remanded the issue of service connection for an 
acquired psychiatric disorder for additional development of 
the evidence.  Later that month, the veteran requested 
reconsideration of the Board decision on the issue of service 
connection for residuals of a left knee injury.  Her motion 
for reconsideration was denied in November 1999.  See 38 
U.S.C.A. 7103 (West 1991 & Supp. 1999); 38 C.F.R. 20.1000 
(1999).


FINDING OF FACT

An acquired psychiatric disorder was not clinically evident 
in service or within one year of separation from active 
service and no competent medical evidence has been submitted 
linking any current psychiatric disability to the veteran's 
active military service, any incident therein, or any claimed 
continuous symptomatology.


CONCLUSION OF LAW

The claim of service connection for an acquired psychiatric 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record shows that in March 1998, the veteran filed a 
claim of service connection for an anxiety disorder, claiming 
that such disability was incurred during her active service 
from April 1958 to April 1960.  She further alleged that she 
had weekly therapy sessions in service with a "Dr. Kahn" 
for about 6 to 8 months, and that he prescribed Equanil and 
Seconal to relieve her tension and anxiety.  

On receipt of her claim, the RO contacted the National 
Personnel Records Center (NPRC) and requested copies of the 
veteran's service medical records corresponding to her period 
of active service.  The NPRC forwarded a copy of the 
veteran's May 1972 enlistment medical examination report for 
reserve purposes which shows that no psychiatric abnormality 
w found on clinical evaluation.  In addition, on a report of 
medical history, the veteran denied a history of depression, 
excessive worry, or nervous trouble of any sort.  She did 
report that she took Valium occasionally for tension.  The 
NPRC indicated that no additional service medical records 
pertaining to the veteran were on file.  

Thereafter, by May 1998 letter, the RO notified the veteran 
that service medical records corresponding to her period of 
active service were unavailable at NPRC.  The RO asked her to 
submit copies of all service medical records in her 
possession, as well as alternate documents which could 
support her claim.

In October 1998, the veteran responded by submitting selected 
excerpts of her service medical records (dated from May 1958 
to March 1960), as well as a single-page excerpt from a 
Social Security Administrative (SSA) decision, in which it 
was noted that she had musculoskeletal problems, and that she 
alleged she was disabled due to left knee pain; that document 
contains no pertinent complaint or finding of psychiatric 
disability.  

The particular service medical records selected for 
submission by the veteran show that in November 1958, she was 
given Phenobarbital after she stated that she was unable to 
sleep.  The remaining service medical records that she 
submitted in 1998 are negative for complaint or showing of 
pertinent abnormality.

Also submitted by the veteran were VA outpatient treatment 
records for the period of November 1992 to November 1993.  
They show that in November 1992, she sought treatment for, 
inter alia, anxiety and insomnia; Valium and Motrin were 
prescribed.  A March 1993 social work note indicates that she 
sought assistance in filling out forms to obtain disability 
benefits; she advised the social worker that she had not seen 
a doctor in 10 years until she fell last year, injuring her 
knee.  She stated that she was unable to work due to leg 
pain.  She did not mention an acquired psychiatric 
disability, including anxiety.  The remaining VA outpatient 
treatment records submitted by the veteran are negative for 
complaint or finding of psychiatric disability.

By October 1998 letter, the RO contacted the veteran and 
advised her to submit additional records in support of her 
claim; specifically, she was advised to submit evidence of 
treatment of her condition from 1960 to the present.  In 
addition, the RO requested that she submit a complete copy of 
her service medical records and offered to photocopy them on 
her behalf.

In November 1998, the veteran responded that "all pertinent 
information from active duty records was included in claim."  
She also alleged that she had been treated in 1964 on an 
outpatient basis at Henry Ford Hospital in Detroit; she 
claimed that she had been prescribed Valium and Darvon at 
that facility.  The veteran stated that she contacted the 
Henry Ford Hospital, but had been advised that they did not 
keep outpatient records for more than two years.  She also 
indicated that she had contacted the Army hospital in West 
Point where she claimed to have received psychiatric care 
during service.  She stated that the hospital responded that 
any records pertaining to her treatment had been forwarded to 
NPRC.

Thereafter, the veteran submitted additional service medical 
and personal records in her possession, as well as another 
page from the SSA decision, indicating that she was found to 
be disabled within the meaning of the Social Security Act in 
April 1992 due to chondromalacia patella of the left knee; 
again, no complaint or finding of psychiatric disability was 
noted in the decision.  The additional service medical and 
personnel records submitted are likewise negative for any 
complaint or abnormality attributable to psychiatric 
disability.

In a January 1999 statement, the veteran's daughter stated 
that she had lived with her mother all her life and that she 
had "always been an insomniac and has taken medication for 
nerves for as long as I can remember, even when I was a 
child."  

In February 1999, the veteran continued to assert that she 
received weekly psychiatric treatment in service from a Dr. 
Kahn.  She stated that she had contacted the West Point Army 
Medical Center and was advised that any such records had been 
forwarded to NPRC.  She indicated that she contacted NPRC and 
requested her military psychiatric records, but was advised 
that VA was "the only one who can request this 
information."  She stated that NPRC did forward a copy of 
her service medical records.

As noted above, in September 1999, the Board remanded the 
matter and instructed the RO to make an additional attempt to 
obtain the veteran's service medical and psychiatric records.  
See Hayre v. West, 188 F. 3d 1327, 1332 (1999).

A review of the record shows that NPRC forwarded what appears 
to be a complete copy of the veteran's service medical 
records corresponding to her period of active service from 
April 1958 to April 1960.  They indicated that no additional 
records were available.  Included in these records was the 
November 1958 treatment records showing that the veteran was 
given Phenobarbital after she stated that she was unable to 
sleep.  The remaining records are negative for any complaint 
or finding of the presence of a psychiatric disorder.  At her 
January 1960 military discharge medical examination, no 
psychiatric abnormality was found on clinical evaluation.  On 
a report of medical history, the veteran specifically denied 
frequent trouble sleeping, depression or excessive worry, or 
nervous trouble of any sort.  In April 1960, she certified 
that her condition had not changed since her January 1960 
medical examination.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U. S.C.A. 1131.  Additionally, where a veteran served 
continuously for a period of 90 days or more and certain 
chronic diseases (including a psychosis) become manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. 1101, 1112, 1113, 1137; 38 C.F.R. 
3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (1999).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his or her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded.  38 U.S.C.A. 5107(a).  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well- grounded claim, i.e., 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in- service disease or injury and the 
current disability.  Id. at 1468 (citations omitted).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible. 38 U.S.C.A. 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. 5107(a) 
(West 1991).

III.  Analysis

After carefully reviewing the veteran's contentions and the 
other evidence of record, the Board concludes that the claim 
of service connection for an acquired psychiatric disability, 
including anxiety, is not well grounded.  In this case, the 
service medical records show that the veteran received 
medication on one occasion for complaints of trouble 
sleeping.  No other in-service psychiatric symptom or 
diagnosis was recorded, nor is any additional psychiatric 
treatment apparent.  In fact, at her January 1960 military 
discharge medical examination, the psychiatric evaluation was 
normal and the veteran specifically denied frequent trouble 
sleeping, depression or excessive worry, or nervous trouble 
of any sort.  

Likewise, at her May 1972 military reserve enlistment medical 
examination, she reported occasional Valium use for tension; 
however, psychiatric examination was normal and she denied a 
history of depression, excessive worry, or nervous trouble of 
any sort.  

The only other pertinent medical evidence of record is a 
November 1992 VA outpatient treatment record (long after 
service) showing a diagnosis of anxiety/insomnia.  However, 
this medical evidence does not provide a nexus between any 
current disability and the veteran's period of service or any 
incident therein.  Absent such evidence, the claim of service 
connection for an acquired psychiatric disorder, including 
anxiety, is not well grounded.  Epps, 126 F.3d at 1468.  In 
that regard, the record does not establish that the veteran 
possesses a recognized degree of medical knowledge, skill or 
experience; thus, her own lay opinion as to medical diagnosis 
and/or causation are not competent and not sufficient to 
establish a plausible claim.  Espiritu, 2 Vet. App. at 494.  

In reaching this determination, the Board has also considered 
the statements of the veteran and her daughter to the effect 
that she experienced continuous psychiatric symptomatology 
since her separation from service.  The U.S. Court of 
Veterans Appeals has held that a claim based on chronicity 
may be well grounded if (1) the chronic condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter, and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

Here, while the Board may accept the statements of continuity 
of symptomatology since service, medical expertise is 
required showing a current psychiatric disability and 
relating that disability to her reported symptoms.  As the 
record is devoid of any such evidence, the veteran has not 
submitted evidence sufficient to well ground her claim.  Id.  

Therefore, lacking competent medical evidence of a nexus 
between any current psychiatric disability and the veteran's 
active military service, any incident therein, or any claimed 
continuous symptomatology, the Board must conclude that the 
veteran's claim of service connection for psychiatric 
disability is not well grounded.  38 U.S.C.A. § 5107(a).

Since a well-grounded claim has not been submitted, VA is not 
obliged by statute to assist the veteran in the development 
of facts pertinent to the claim.  Id.  Nonetheless, VA has an 
obligation to notify a veteran under section 5103(a) when the 
circumstances of the case put VA on notice that relevant 
evidence may exist, or could be obtained, that, if true, 
would make the claim 'plausible' and that such evidence had 
not been submitted with the application."  McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  In this case, 
however, the veteran has not specifically identified any 
outstanding obtainable evidence which would support a well-
grounded claim.  The RO has repeatedly advised her of the 
evidence necessary to complete her claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

The Board has considered the veteran's contentions that she 
received regular psychiatric treatment in service from a 
"Dr. Kahn."  The RO has made several efforts to obtain any 
such records, but they appear to be unavailable.  Hayre, 
supra.  Even assuming arguendo that she did receive weekly 
counseling in service, her claim of service connection for an 
acquired psychiatric disability would still be not well 
grounded as the record would still lack competent medical 
evidence linking a current psychiatric disability with her 
military service or any incident therein, including weekly 
counseling.  Epps, 126 F.3d at 1468.


ORDER

Service connection for an acquired psychiatric disorder, 
including anxiety, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

